Exhibit 10.1

SEVENTH AMENDMENT

TO THE

FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

OF

SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP

THIS SEVENTH AMENDMENT TO THE FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP (this “Amendment”)
is made and entered into on October 30, 2020 (“Effective Date”), by SUN
COMMUNITIES, INC., a Maryland corporation (the “General Partner”), as the
general partner and owner of more than 50% of the Common OP Units of SUN
COMMUNITIES OPERATING LIMITED PARTNERSHIP, a Michigan limited partnership (the
“Partnership”).

RECITALS

A. The Partnership entered into an Agreement and Plan of Merger, dated
September 29, 2020 (the “Merger Agreement”) with the General Partner, Sun SH
LLC, a Delaware limited liability company and wholly-owned subsidiary of the
Partnership (“Merger Sub”), Safe Harbor Marinas, LLC, a Delaware limited
liability company (“Safe Harbor”), the Seller Representative identified therein,
in its capacity as the representative of the Security Holders (as defined in the
Merger Agreement), and Safe Harbor Marinas II, LLC, a Delaware limited liability
company.

B. Pursuant to the Merger Agreement, effective as of the Effective Time (as
defined in the Merger Agreement), Merger Sub has merged with and into Safe
Harbor (the “Merger”) with Safe Harbor continuing as the surviving limited
liability company of the Merger and as a wholly-owned subsidiary of the
Partnership. Certain holders of Safe Harbor’s securities have elected (the
“Electing Security Holders”) to receive a portion of the consideration owed to
them under the Merger Agreement in the form of the Partnership’s issuance of
Common OP Units and Series H Preferred Units (defined below).

C. The General Partner desires to amend that certain Fourth Amended and Restated
Agreement of Limited Partnership of Sun Communities Operating Limited
Partnership, dated as of January 31, 2019, as amended (the “Partnership
Agreement”), as set forth herein. Any capitalized term used but not otherwise
defined herein shall have the meaning ascribed to it in the Partnership
Agreement.

D. Article 13 of the Partnership Agreement authorizes the General Partner, as
the holder of more than 50% of the Common OP Units, to amend the Partnership
Agreement.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises set
forth herein, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree to continue the Partnership and amend the Partnership
Agreement as follows:

1. Admission of New Partners. As of the Effective Date, the Merger has been
consummated and Safe Harbor has become a wholly owned subsidiary of the
Partnership in exchange for, in addition to other consideration contemplated
under the Merger Agreement, the issuance by the Partnership to the Electing
Security Holders of 55,403 Common OP Units and 581,407 Series H Preferred Units.
All Common OP Units and Series H Preferred Units issued to the Electing Security
Holders have been duly issued and fully paid. The Electing Security Holders, by
execution of a separate joinder to the Partnership Agreement, have each agreed
to be bound by all of the terms and conditions of the Partnership Agreement, as
amended by this Amendment. Each of the Electing Security Holders is hereby
admitted to the Partnership as a new Limited Partner. Exhibit A of the
Partnership Agreement is hereby deleted in its entirety and is replaced with
Exhibit A to this Amendment.



--------------------------------------------------------------------------------

2. Section 6.1(a)(iii) of the Partnership Agreement is hereby deleted in its
entirety and replaced with the following:

“(iii) Third, to the Partners, pro rata in proportion to the number of OP Units
held by each such Partner as of the last day of the period for which such
allocation is being made; provided, however, that the Profits allocated to any
Preferred OP Units, Series A-1 Preferred Units, Series A-3 Preferred Units,
Series A-4 Preferred Units, Series C Preferred Units, Series D Preferred Units,
Series E Preferred Units, Series F Preferred Units, Series G Preferred Units,
and Series H Preferred Units pursuant to this Section 6.1(a)(iii) for any
calendar year shall not exceed the amount of Preferred Dividends, Series A-1
Priority Return, Series A-3 Priority Return, Series A-4 Priority Return, Series
C Priority Return, Series D Priority Return, Series E Priority Return, Series F
Priority Return, Series G Priority Return, and Series H Priority Return,
respectively, thereon for that calendar year, and any such excess Profits
remaining after the application of such limitation shall be allocated to the
holders of the Common OP Units, pro rata.”

3. Section 7.1(a) of the Partnership Agreement is hereby deleted in its entirety
and replaced with the following:

“(a) Distributions in respect of OP Units (other than Common OP Units) shall be
made at the times, in the amounts and in the priority provided in this
Agreement, including, without limitation, Sections 16.1, 18.3, 20.3, 21.3, 22.3,
23.3, 24.3, 25.3, 26.3, and 27.3 of this Agreement.”

4. Section 12.2(a) of the Partnership Agreement is hereby deleted in its
entirety and replaced with the following:

“(a) The Capital Accounts of the holders of the OP Units shall be adjusted to
reflect the manner in which any unrealized income, gain, loss and deduction
inherent in the Partnership’s property, which has not previously been reflected
in the Partners’ Capital Accounts, would be allocated among the Partners if
there were a taxable disposition of such property at fair market value on the
date of distribution. Any resulting increase in the Partners’ Capital Accounts
shall be allocated, subject to Section 6.2: (i) first, to the holders of the
Preferred OP Units, Series A-1 Preferred Units and Series A-4 Preferred Units in
proportions and amounts sufficient to bring their respective Capital Account
balances up to the amount of the Issue Prices of their respective OP Units plus
accrued and unpaid Preferred Dividends, Series A-1 Priority Return and Series
A-4 Priority Return, as the case may be, thereon; (ii) second, to the holders of
the Series C Preferred Units in proportions and amounts sufficient to bring
their respective Capital Account balances up to the amount of the Series C Issue
Price plus accrued and unpaid Series C Priority Return thereon; (iii) third, to
the holders of the Series D Preferred Units in proportions and amounts
sufficient to bring their respective Capital Account balances up to the amount
of the Series D Issue Price plus accrued and unpaid Series D Priority Return
thereon; (iv) fourth, to the holders of the Series E Preferred Units in
proportions and amounts sufficient to bring their respective Capital Account
balances up to the amount of the Series E Issue Price plus accrued and unpaid
Series E Priority Return thereon; (v) fifth, to the holders of the Series F
Preferred Units in proportions and amounts sufficient to bring their respective
Capital Account balances up to the amount of the Series F Issue Price plus
accrued and unpaid Series F Priority Return thereon; (vi) sixth, to the holders
of the Series G Preferred Units in proportions and amounts sufficient to bring
their respective Capital Account balances up to the amount of the Series G Issue
Price plus accrued and unpaid Series G Priority Return thereon; (vii) seventh,
to the holders of the Series H Preferred Units in proportions and amounts
sufficient to bring their respective Capital Account balances up to the amount
of the Series H Issue Price plus accrued and unpaid Series H Priority Return
thereon; (viii) eighth, to the holders of the Series A-3 Preferred Units in
proportions and amounts sufficient to bring their respective Capital Account
balances up to the amount of the Series A-3 Issue Price plus accrued and unpaid
Series A-3 Priority Return thereon;; and (ix) ninth (if any), to the Common OP
Units. Any resulting decrease in the Partners’ Capital Accounts shall be
allocated, subject to Section 6.2: (i) first to the holders of Common OP Units,
in proportions and amounts sufficient to reduce their respective capital account
balances to zero; (ii) second, to the holders of Series A-3 Preferred Units, in
proportions and amounts sufficient to reduce their

 

2



--------------------------------------------------------------------------------

respective capital account balances to zero; (iii) third, to the holders of
Series H Preferred Units, in proportions and amounts sufficient to reduce their
respective capital account balances to zero; (iv) fourth, to the holders of
Series G Preferred Units, in proportions and amounts sufficient to reduce their
respective capital account balances to zero, (v) fifth, to the holders of Series
F Preferred Units, in proportions and amounts sufficient to reduce their
respective capital account balances to zero; (vi) sixth, to the holders of
Series E Preferred Units, in proportions and amounts sufficient to reduce their
respective capital account balances to zero; (vii) seventh, to the holders of
Series D Preferred Units, in proportions and amounts sufficient to reduce their
respective capital account balances to zero; (viii) eighth, to the holders of
Series C Preferred Units, in proportions and amounts sufficient to reduce their
respective capital account balances to zero; (ix) ninth, to the holders of
Preferred OP Units, Series A-1 Preferred Units and Series A-4 Preferred Units,
in proportions and amounts sufficient to reduce their respective capital account
balances to zero; and (x) tenth, to the General Partner.”

5. The definition of “Common Stock Fair Market Value” set forth in Article 1
(Defined Terms) of the Partnership Agreement is hereby deleted in its entirety
and replaced with the following:

“’Common Stock Fair Market Value” shall mean, with respect to any Series A-1
Exchange Date, Series A-3 Exchange Date, Series A-4 Exchange Date, Series C
Exchange Date, Series D Exchange Date, Series E Exchange Date, Series F Exchange
Date, Series G Exchange Date, or Series H Exchange Date the average closing
price of a REIT Share for the 10 consecutive trading days preceding such Series
A-1 Exchange Date, Series A-3 Exchange Date, Series A-4 Exchange Date, Series C
Exchange Date, Series D Exchange Date, Series E Exchange Date, Series F Exchange
Date, Series G Exchange Date, or Series H Exchange Date on the principal
national securities exchange on which the REIT Shares are listed or admitted to
trading or, if not listed or admitted to trading on any national securities
exchange, the average of the reported bid and asked prices during such 10
trading day period in the over the counter market as furnished by the National
Quotation Bureau, Inc., or, if such firm is not then engaged in the business of
reporting such prices, as furnished by any member of the National Association of
Securities Dealers, Inc. selected by the General Partner or, if the REIT Shares
or securities are not publicly traded, the Common Stock Fair Market Value for
such day shall be the fair market value thereof determined jointly by the
General Partner and the holder(s) of Series A-1 Preferred Units, Series A-3
Preferred Units, Series A-4 Preferred Units, Series C Preferred Units, Series D
Preferred Units, Series E Preferred Units, Series F Preferred Units, Series G
Preferred Units, or Series H Preferred Units that are exchanging such Series A-1
Preferred Units, Series A-3 Preferred Units, Series A-4 Preferred Units, Series
C Preferred Units, Series D Preferred Units, Series E Preferred Units, Series F
Preferred Units, Series G Preferred Units, or Series H Preferred Units for REIT
Shares or Common OP Units; provided, however, that if such parties are unable to
reach agreement within a reasonable period of time, the Common Stock Fair Market
Value shall be determined in good faith by an independent investment banking
firm selected jointly by the General Partner and such holder(s) of Series A-1
Preferred Units, Series A-3 Preferred Units, Series A-4 Preferred Units, Series
C Preferred Units, Series D Preferred Units, Series E Preferred Units, Series F
Preferred Units, Series G Preferred Units, or Series H Preferred Units or, if
that selection cannot be made within five days, by an independent investment
banking firm selected by the American Arbitration Association in accordance with
its rules.”

6. The following new definitions are inserted in Article 1 (Defined Terms) of
the Partnership Agreement so as to preserve alphabetical order:

 

3



--------------------------------------------------------------------------------

“Series H Exchange Date” shall mean the date specified in a Series H Exchange
Notice on which the holder of Series H Preferred Units proposes to exchange
Series H Preferred Units for shares of the General Partner’s common stock;
provided, however, that the proposed Series H Exchange Date (i) must be a
Business Day, and (ii) may not be less than three Business Days, nor more than
more than 15 Business Days, after the date such Series H Exchange Notice is
delivered.

“Series H Exchange Notice” shall mean a written notice delivered by a holder of
Series H Preferred Units to the General Partner of such holder’s election to
exchange Series H Preferred Units for shares of the General Partner’s common
stock. Each Series H Exchange Notice must specify the number of Series H
Preferred Units to be exchanged and the proposed Series H Exchange Date.

“Series H Issuance Date” shall mean October 30, 2020.

“Series H Preferred Partners” shall mean the holders of Series H Preferred Units
set forth on Exhibit A hereto, as it may be amended from time to time, and their
respective successors and permitted assigns.

“Series H Preferred Unit Distribution Period” shall mean the period from and
including the Series H Issuance Date to, but excluding, the first Series H
Preferred Unit Distribution Payment Date, and each subsequent period from and
including a Series H Preferred Unit Distribution Payment Date to, but excluding,
the next succeeding Series H Preferred Unit Distribution Payment Date.

“Series H Preferred Units” shall have the meaning set forth therefor in
Section 27.2 hereof.

“Series H Priority Return” shall have the meaning set forth therefor in
Section 27.1 hereof.

7. The following new Article 27 of the Partnership Agreement is inserted in the
Partnership Agreement after Article 26 thereof:

ARTICLE 27.

SERIES H PREFERRED UNITS

Section 27.1 Definitions. The term “Series H Parity Preferred Units” shall mean
any class or series of OP Units of the Partnership now or hereafter authorized,
issued or outstanding and expressly designated by the Partnership to rank on
parity with the Series H Preferred Units with respect to distributions and
rights upon voluntary or involuntary liquidation, winding-up or dissolution of
the Partnership. The term “Series H Priority Return” shall mean an amount equal
to the Series H Applicable Rate multiplied by the stated issue price of $100.00
(the “Series H Issue Price”) per Series H Preferred Unit per annum. The term
“Series H Applicable Rate” shall mean: 3.00% per annum (determined on the basis
of a 365 day year).

Section 27.2 Designation and Number. A series of OP Units in the Partnership
designated as the Series H Preferred Units (the “Series H Preferred Units”) is
hereby established. The number of Series H Preferred Units shall be 581,407.

Section 27.3 Distributions.

(a) Payment of Distributions.

(i) Subject to the preferential rights of holders of any class or series of OP
Units of the Partnership ranking senior to the Series H Preferred Units, the
holders of Series H Preferred Units will be entitled to receive, when, as and if
declared by the Partnership acting through the General Partner, out of the
Partnership’s available cash, cumulative preferential cash distributions in an
amount equal to the Series H Priority Return.

 

4



--------------------------------------------------------------------------------

(ii) All distributions shall be cumulative, shall accrue from the date of
issuance, and will be payable quarterly (such quarterly periods for purposes of
payment and accrual will be the quarterly periods ending on the dates specified
in this sentence) in arrears on March 31, June 30, September 30 and December 31
of each year (each a “Series H Preferred Unit Distribution Payment Date”), and
will be computed on the basis of a 365-day year. If any Series H Preferred Unit
Distribution Payment Date is not a Business Day, then payment of the
distribution to be made on such date will be made on the next succeeding day
that is a Business Day (and without any interest or other payment in respect of
any such delay). The distributions payable on any Series H Preferred Unit
Distribution Payment Date shall include distributions accrued to but not
including such Series H Preferred Unit Distribution Payment Date. Distributions
payable on any Series H Preferred Units shall be pro-rated for the quarter in
which the Series H Preferred Units are first issued.

(b) Distributions Cumulative. Notwithstanding the foregoing, distributions on
the Series H Preferred Units will accrue and be cumulative from the Series H
Issuance Date, whether or not the terms and provisions set forth in the last
sentence of this Section 27.3(b) at any time prohibit the declaration, setting
aside for payment or current payment of distributions, whether or not the
Partnership has earnings, whether or not there are funds legally available for
the payment of such distributions and whether or not such distributions are
authorized. No interest, or sum in lieu of interest, will be payable in respect
of any distribution payment or payments on Series H Preferred Units which may be
in arrears, and the holders of the Series H Preferred Units will not be entitled
to any distributions, whether payable in cash, securities or other property, in
excess of full cumulative distributions described above. Any distribution
payment made on the Series H Preferred Units will first be credited against the
earliest accrued but unpaid distribution due with respect to the Series H
Preferred Units. No distributions on the Series H Preferred Units shall be
authorized, declared, paid or set apart for payment by the Partnership at such
time as the terms and provisions of any agreement of the Partnership, including
any agreement relating to its indebtedness, directly or indirectly prohibit
authorization, declaration, payment or setting apart for payment or provide that
such authorization, declaration, payment or setting apart for payment would
constitute a breach thereof or a default thereunder, or if such declaration,
payment or setting apart for payment shall be restricted or prohibited by law.

(c) Priority as to Distributions.

(i) Except as provided in Section 27.3(c)(ii) below, unless full cumulative
distributions for all past Series H Preferred Unit Distribution Periods on the
Series H Preferred Units have been or contemporaneously are authorized and paid
or authorized and a sum sufficient for the payment thereof is set apart for such
payment, no distributions (other than in Common OP Units or any other class or
series of OP Units ranking junior to the Series H Preferred Units as to
distributions and as to the distribution of assets upon liquidation, dissolution
and winding up of the Partnership) shall be authorized or paid or set aside for
payment nor shall any other distribution be authorized or made on Common OP
Units or any other classes or series of OP Units ranking junior to or on parity
with the Series H Preferred Units as to distributions or as to the distribution
of assets upon liquidation, dissolution or winding up of the Partnership nor
shall any Common OP Units or any other classes or series of OP Units ranking
junior to or on parity with the Series H Preferred Units as to distributions or
as to the distribution of assets upon liquidation, dissolution or winding up of
the Partnership be redeemed, purchased or otherwise acquired for any
consideration (or any amounts be paid to or made available for a sinking fund
for the redemption of any such units) by

 

5



--------------------------------------------------------------------------------

the Partnership except: (1) by conversion into or exchange for Common OP Units
or any other classes or series of OP Units ranking junior to the Series H
Preferred Units as to distributions and as to the distribution of assets upon
liquidation, dissolution and winding up of the Partnership, (2) by redemption,
purchase or other acquisition of Common OP Units made for purposes of an
incentive, benefit or share purchase plan for the General Partner, the
Partnership or any of their respective subsidiaries, (3) for redemptions,
purchases or other acquisitions of OP Units by the Partnership in connection
with the General Partner’s purchase of its securities for the purpose of
preserving the General Partner’s qualification as a REIT for federal income tax
purposes, or (4) for any distributions by the Partnership corresponding to
distributions by the General Partner required for it to maintain its status as a
REIT for federal income tax purposes. With respect to the Series H Preferred
Units, all references in this Article 27 to “past Series H Preferred Unit
Distribution Periods” shall mean, as of any date, Series H Preferred Unit
Distribution Periods ending on or prior to such date, and with respect to any
other class or series of OP Units ranking on a parity as to distributions with
the Series H Preferred Units, all references in this Article 27 to “past
distribution periods” (and all similar references) shall mean, as of any date,
distribution periods with respect to such other class or series of OP Units
ending on or prior to such date.

(ii) When full cumulative distributions for all past Series H Preferred Unit
Distribution Periods are not paid in full (or a sum sufficient for such full
payment is not set apart) upon the Series H Preferred Units and when full
cumulative distributions for all past distribution periods are not paid in full
(or a sum sufficient for such full payment is not set apart) upon the units of
any other Series H Parity Preferred Units ranking on a parity as to
distributions with the Series H Preferred Units, then all distributions
authorized on the Series H Preferred Units and any other outstanding classes or
series of Series H Parity Preferred Units ranking on a parity as to
distributions with the Series H Preferred Units shall be declared pro rata so
that the amount of distributions authorized per unit on the Series H Preferred
Units and such other classes or series of Series H Parity Preferred Units
ranking on a parity as to distributions with the Series H Preferred Units shall
in all cases bear to each other the same ratio that accumulated and unpaid
distributions per unit on the Series H Preferred Units and such other classes or
series of Series H Parity Preferred Units ranking on a parity as to
distributions with the Series H Preferred Units (which, in the case of any such
other classes or series of Series H Parity Preferred Units ranking on a parity
as to distributions with the Series H Preferred Units, shall not include any
accumulation in respect of unpaid distributions for past distribution periods if
such other Series H Parity Preferred Units ranking on a parity as to
distributions with the Series H Preferred Units does not have a cumulative
distribution) bear to each other.

Section 27.4 Liquidation Proceeds.

(a) Distributions. Upon any voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, before any payment or distribution of the assets
of the Partnership (whether capital or surplus) shall be made to or set apart
for the holders of Common OP Units or any other classes or series of OP Units
ranking junior to the Series H Preferred Units as to distributions or as to the
distribution of assets upon liquidation, dissolution or winding up of the
Partnership, the holders of Series H Preferred Units shall be entitled to
receive an amount per Series H Preferred Unit equal to the Series H Issue Price
plus any accrued but unpaid Series H Priority Return thereon (whether or not
authorized or declared) to the date of payment in accordance with Article 12.
If, upon any liquidation, dissolution or winding up of the Partnership, the
assets of the Partnership, or proceeds thereof, distributable among the holders
of Series H Preferred Units shall be insufficient to pay the full preferential
amount set forth in Article 12 and liquidating payments on any Series H Parity
Preferred Units, as to the distribution of assets on any liquidation,
dissolution or winding up of the Partnership, then such assets, or the proceeds
thereof, shall be distributed among the holders of Series H Preferred Units and
any such other Series H Parity Preferred Units ratably in accordance with the
respective amounts that would be payable on such Series H Preferred Units and
any such Series H Parity Preferred Units if all amounts payable thereon were
paid in full.

 

6



--------------------------------------------------------------------------------

(b) Notice. Written notice of any voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, stating the payment date or dates
when, and the place or places where, the amounts distributable in such
circumstances shall be payable, shall be given by (i) fax or email and (ii) by
first class mail, postage pre-paid, not less than thirty (30) and not more than
sixty (60) days prior to the payment date stated therein, to each record holder
of the Series H Preferred Units at the respective addresses of such holders as
the same shall appear on the transfer records of the Partnership.

(c) No Further Rights. After payment of the full amount of the liquidating
distributions to which it is entitled, the holders of Series H Preferred Units
will have no right or claim to any of the remaining assets of the Partnership.

(d) Consolidation, Merger or Certain Other Transactions. The voluntary sale,
conveyance, lease, exchange or transfer (for cash, shares of stock, securities
or other consideration) of all or substantially all of the property or assets of
the Partnership to, or the consolidation or merger or other business combination
of the Partnership with or into, any corporation, trust or other entity (or of
any corporation, trust or other entity with or into the Partnership) shall not
be deemed to constitute a liquidation, dissolution or winding-up of the
Partnership.

Section 27.5 Ranking

The Series H Preferred Units rank, with respect to rights to the payment of
distributions and the distribution of assets in the event of any voluntary or
involuntary liquidation, dissolution or winding up of the Partnership,
(i) senior to all Common OP Units, Series A-3 Preferred Units and all other OP
Units other than OP Units referred to in clauses (ii) and (iii) of this
sentence; (ii) on a parity with all Series H Parity Preferred Units and
(iii) junior to all Preferred OP Units, Series A-1 Preferred Units, Series A-4
Preferred Units, Series C Preferred Units, Series D Preferred Units, Series E
Preferred Units, Series F Preferred Units, Series G Preferred Units, and all
other OP Units (now existing or hereafter arising) the terms of which
specifically provide that such OP Units rank senior to the Series H Preferred
Units with respect to rights to the payment of distributions and the
distribution of assets in the event of any liquidation, dissolution and winding
up of the Partnership.

Section 27.6 Voting Rights.

Holders of the Series H Preferred Units will not have any voting rights or right
to consent to any matter requiring the consent or approval of the Limited
Partners.

Section 27.7 Transfer Restrictions.

The Series H Preferred Units shall be subject to the provisions of Article 11 of
the Agreement; provided that the General Partner hereby consents to the Transfer
of Series H Preferred Units to any partner, member or other beneficial owner of
any holder of Series H Preferred Units, subject to compliance with Section 11.3
of the Agreement.

Section 27.8 Exchange Rights.

(a) Series H Preferred Units. Each holder of Series H Preferred Units shall be
entitled to exchange Series H Preferred Units for REIT Shares, at such holder’s
option, on the following terms and subject to the following conditions:

 

7



--------------------------------------------------------------------------------

(i) At any time after the Series H Issuance Date, subject to the terms of any
lock-up agreement to which a holder is a party, each holder of Series H
Preferred Units at its option may exchange each of its Series H Preferred Units
for that number of REIT Shares equal to the quotient obtained by dividing the
Series H Issue Price by $164.00; provided, however, that no Series H Preferred
Units may be exchanged on any proposed Series H Exchange Date pursuant to this
Section 27.8 unless at least 1,000 Series H Preferred Units, in the aggregate,
are exchanged by one or more holders thereof on such Series H Exchange Date
pursuant to Series H Exchange Notices. Each holder of Series H Preferred Units
that has delivered a Series H Exchange Notice to the General Partner may rescind
such Series H Exchange Notice by delivering written notice of such rescission to
the General Partner prior to the Series H Exchange Date specified in the
applicable Series H Exchange Notice.

(ii) The exchange rate is subject to adjustment upon subdivisions, stock splits,
stock dividends, combinations and reclassification of REIT Shares. The
adjustment to the exchange rate will be determined by the General Partner such
that each Series H Preferred Unit will thereafter be exchangeable into the kind
and amount of shares of common or other capital stock which would have been
received if the exchange had occurred immediately prior to the record date for
such subdivision, stock split, stock dividend, combination or reclassification
of the REIT Shares.

(iii) In case the General Partner shall be a party to any transaction
(including, without limitation, a merger, consolidation, statutory share
exchange, tender offer for all or substantially all of the General Partner’s
capital stock or sale of all or substantially all of the General Partner’s
assets), in each case as a result of which the REIT Shares will be converted
into the right to receive shares of capital stock, other securities or other
property (including cash or any combination thereof), each Series H Preferred
Unit will thereafter be convertible or exchangeable into the kind and amount of
shares of capital stock and other securities and property receivable (including
cash or any combination thereof) upon the consummation of such transaction by a
holder of that number of REIT Shares or fraction thereof into which one Series H
Preferred Unit was convertible or exchangeable immediately prior to such
transaction.

(iv) Limitations on Exchange. Notwithstanding anything to the contrary in this
Section 27.8(a):

(A) Upon tender of any Series H Preferred Units to the General Partner for REIT
Shares pursuant to this Section, instead of issuing the requisite number of REIT
Shares to the exchanging holder of Series H Preferred Units, the Partnership may
elect to make a cash payment to the exchanging holder of Series H Preferred
Units in an amount equal to the product of (i) the Common Stock Fair Market
Value determined as of the Series H Exchange Date and (ii) the number of REIT
Shares that would have been otherwise issued to the exchanging holder of Series
H Preferred Units, for any reason or no reason, including to the extent
necessary to prevent the recipient from violating the Ownership Limitations of
Section 2 of Article VII of the Charter, or corresponding provisions of any
amendment or restatement thereof;

(B) A holder of Series H Preferred Units will not have the right to exchange
Series H Preferred Units for REIT Shares if (1) in the opinion of counsel for
the General Partner, the General Partner would no longer qualify or its status
would be seriously compromised as a REIT under the Code as a result of such
exchange; or (2) such exchange would, in the opinion of counsel for the General
Partner, constitute or be likely to constitute a violation of applicable
securities laws; and

 

8



--------------------------------------------------------------------------------

(C) The General Partner shall not be required to issue fractions of REIT Shares
upon exchange of Series H Preferred Units. If any fraction of a REIT Share would
be issuable upon exchange of Series H Preferred Units, the General Partner
shall, in lieu of delivering such fraction of a REIT Share, make a cash payment
to the exchanging holder of Series H Preferred Units in an amount equal to the
same fraction of the Common Stock Fair Market Value determined as of the Series
H Exchange Date.

(v) Reservation of REIT Shares. The General Partner shall at all times reserve
and keep available a sufficient number of authorized but unissued REIT Shares to
permit the exchange of all of the outstanding Series H Preferred Units pursuant
to this Section 27.8.

(b) Procedure for Exchange.

(i) Any exchange described in Section 27.8(a) above shall be exercised pursuant
to a delivery of a Series H Exchange Notice to the General Partner by the holder
who is exercising such exchange right, by (A) fax or email and (B) by certified
mail postage prepaid. The Series H Exchange Notice and certificates, if any,
representing such Series H Preferred Units to be exchanged shall be delivered to
the office of the General Partner maintained for such purpose. Currently, such
office is:

Sun Communities, Inc.

27777 Franklin Road, Suite 200

Southfield, Michigan 48034

Attn: Chief Executive Officer

Fax: (248) 208-2645

Email: gshiffman@suncommunities.com

(ii) Any exchange hereunder shall be effective as of the close of business on
the Series H Exchange Date. The holders of the exchanged Series H Preferred
Units shall be deemed to have surrendered the same to the General Partner, and
the General Partner shall be deemed to have issued the corresponding number of
REIT Shares at the close of business on the Series H Exchange Date.

(c) Payment of Series H Priority Return. On the Series H Preferred Unit
Distribution Payment Date next following the Series H Exchange Date, the holders
of Series H Preferred Units, which exchanged on such date shall be entitled to
Series H Priority Return in an amount equal to a prorated portion of the Series
H Priority Return based on the number of days elapsed from the prior Series H
Preferred Unit Distribution Payment Date through, but not including, the Series
H Exchange Date, less (ii) the amount of the distribution or dividend, if any,
paid on the securities into which the Series H Preferred Units were exchanged
for the quarterly period in which the Series H Exchange Date occurred.

Section 27.9 Redemption Rights.

 

  (a)

Mandatory Redemption. Subject to the limitations in this Section 27.9, upon or
at any time after the earlier of:

 

  (i)

The fifth anniversary of the Series H Issuance Date; or

 

  (ii)

If the holder of such Series H Preferred Units is a natural person, the
Partnership’s receipt of the notice of the death of such holder of Series H
Preferred Units,

 

9



--------------------------------------------------------------------------------

such holder of Series H Preferred Units may require redemption of, and the
Partnership shall redeem, for cash, at a redemption price per unit equal to the
Series H Issue Price plus any accrued but unpaid Series H Priority Return (the
“Series H Redemption Price”), all, or a portion, but not less than 1,000 Series
H Preferred Units at any one time, of the Series H Preferred Units held by such
holder upon not less than sixty (60) days’ prior written notice to the
Partnership.

 

  (b)

Procedures for Redemption.

(i) Notice of redemption must be: (A) faxed; and (B) mailed by such holder of
Series H Preferred Units, by certified mail, postage prepaid, to the Partnership
so that notice is received by the Partnership within the periods set forth
herein and in accordance with the provisions hereof. Any such notice shall be
irrevocable.

(ii) The Partnership will pay such Series H Redemption Price to such holder of
Series H Preferred Units upon surrender of the Series H Preferred Units by such
holder of Series H Preferred Units at the place designated by the Partnership.
Unless the Partnership and such holder of Series H Preferred Units agree
otherwise, the Partnership will pay the Redemption Price in the same manner that
the most recent distribution of Series H Priority Return was delivered to such
holder of Series H Preferred Units. On and after the date of redemption,
distributions will cease to accumulate on such holder’s Series H Preferred
Units, unless the Partnership defaults in the payment of the Series H Redemption
Price. If any date fixed for redemption of such holder’s Series H Preferred
Units is not a Business Day, then payment of the Series H Redemption Price
payable on such date will be made on the next succeeding day that is a Business
Day (and without any interest or other payment in respect of any such delay)
except that, if such Business Day falls in the next calendar year, such payment
will be made on the immediately preceding Business Day, in each case with the
same force and effect as if made on such date fixed for redemption. If payment
of the Series H Redemption Price is improperly withheld or refused and not paid
by the Partnership, distributions on such holder’s Series H Preferred Units will
continue to accumulate from the original redemption date to the date of payment,
in which case the actual payment date will be considered the date fixed for
redemption for purposes of calculating the Series H Redemption Price.

Section 27.10 No Sinking Fund.

No sinking fund shall be established for the retirement or redemption of Series
H Preferred Units.

Section 27.11 Status of Reacquired Units.

All Series H Preferred Units which shall have been issued and reacquired in any
manner by the Partnership shall be deemed cancelled and no longer outstanding.

8. Governing Law. This Amendment shall be interpreted and enforced according to
the laws of the State of Michigan.

9. Full Force and Effect. Except as amended by the provisions hereof, the
Partnership Agreement shall remain in full force and effect in accordance with
its terms and is hereby ratified, confirmed and reaffirmed by the undersigned
for all purposes and in all respects.

10. Successors/Assigns. This Amendment shall be binding upon and shall inure to
the benefit of the Partnership, the Partners and their respective legal
representatives, successors and assigns.

 

10



--------------------------------------------------------------------------------

11. Copies. Reproductions (photographic, facsimile or otherwise) of this
Amendment may be made and relied upon to the same extent as though such
reproduction was an original.

12. Number and Gender. Where necessary or appropriate to the construction of
this Agreement, the singular and plural number, and the masculine, feminine and
neuter gender shall be interchangeable.

[The remainder of this page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the
Effective Date.

 

GENERAL PARTNER: Sun Communities, Inc., a Maryland corporation By:   /s/ Gary A.
Shiffman Name:   Gary A. Shiffman Title:   Chief Executive Officer